Exhibit 10.1
SUPPLEMENTAL INDEMNIFICATION AGREEMENT
     SUPPLEMENTAL INDEMNIFICATION AGREEMENT (this “Agreement”), made and
executed as of                     , 2009, by and between Eagle Rock Energy G&P,
LLC, a Delaware limited liability company (“G&P”), Eagle Rock Energy GP, L.P., a
Delaware limited partnership (“GP”), Eagle Rock Energy Partners, L.P., a
Delaware limited partnership (the “Partnership,” and collectively with G&P and
GP, the “Company”), and                     , an individual resident of the
State of                      (the “Indemnitee”).
WITNESSETH:
     WHEREAS, the Company is aware that, to induce and to retain highly
competent persons to serve G&P as directors or officers or in other capacities,
the Company must provide such persons with adequate protection through insurance
and indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of G&P as to itself, on
behalf of and as general partner of GP, or on behalf of and as general partner
of the Partnership;
     WHEREAS, the Company recognizes that the increasing difficulty in obtaining
directors’ and officers’ liability insurance, the increasing cost of such
insurance and the general reductions in coverage of such insurance have made
attracting and retaining such persons more difficult;
     WHEREAS, the Company recognizes the substantial increase in corporate
litigation in general, subjecting directors and officers to expensive litigation
risks at the same time as the availability and coverage of liability insurance
has been severely limited;
     WHERAS, the Second Amended and Restated Limited Liability Company Agreement
of G&P (the “LLC Agreement”) and the First Amended and Restated Agreement of
Limited Partnership of the Partnership (the “LP Agreement) contain
indemnification provisions for the benefit of Indemnitees, as defined therein,
which include members of the Board of Directors and officers of G&P;
     WHEREAS, the Company recognizes that although the indemnification
provisions in the LLC Agreement and in the LP Agreement provide appropriate
levels of indemnification, this Agreement is intended to supplement the
indemnification provisions provided in the LLC Agreement and the LP Agreement;
     WHEREAS, the Board of Directors of G&P has determined that it is in the
best interests of G&P’s member that the Company act to assure such persons that
there will be increased certainty of such protection and the process and
procedures by which an Indemnitee seeks indemnification for acts involving the
Company; and
     WHEREAS, it is reasonable, prudent and necessary for the Company to
obligate itself contractually to indemnify such persons to the fullest extent
permitted by applicable law and to provide an express process and procedure for
seeking indemnification so that they will continue to serve G&P as to itself, as
general partner of GP and, ultimately, as general partner of the Partnership
free from undue concern.

 



--------------------------------------------------------------------------------



 



AGREEMENT:
     NOW, THEREFORE, in consideration of the premises and the mutual promises
and covenants contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Company and
the Indemnitee do hereby agree as follows:
     1. DEFINITIONS. For purposes of this Agreement and if not otherwise defined
herein, the following terms shall have the meanings set forth below:
     (a) “Disinterested Director” shall mean a director of G&P who is not or was
not a party to the Proceeding in respect of which indemnification is being
sought by the Indemnitee.
     (b) “Expenses” shall include all reasonable attorneys’ fees, accountants’
fees, retainers, court costs, transcript costs, fees of experts, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
incurred in connection with prosecuting, defending, preparing to prosecute or
defend, investigating or being or preparing to be a witness in any Proceeding or
establishing the Indemnitee’s right of entitlement to indemnification for any of
the foregoing.
     (c) “Independent Counsel” shall mean a law firm of at least 100 attorneys
or a member of a law firm of at least 100 attorneys that neither is presently
nor in the past five years has been retained to represent (i) the Company or the
Indemnitee or any affiliate thereof in any matter material to either such party
or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or the Indemnitee in an action to determine the
Indemnitee’s right to indemnification under this Agreement.
     (d) “Proceeding” shall mean any threatened, pending or completed action,
suit, arbitration, investigation, inquiry, alternate dispute resolution
mechanism, administrative or legislative hearing, or any other proceeding
(including, without limitation, any securities laws action, suit, arbitration,
alternative dispute resolution mechanism, hearing or procedure) whether civil,
criminal, administrative, arbitrative or investigative and whether or not based
upon events occurring, or actions taken, before the date hereof, and any appeal
in or related to any such action, suit, arbitration, investigation, hearing or
proceeding and any inquiry or investigation (including discovery), whether
conducted by or in the right of the Company or any other person, that the
Indemnitee in good faith believes could lead to any such action, suit,
arbitration, alternative dispute resolution mechanism, hearing or other
proceeding or appeal thereof.
     2. SERVICE BY THE INDEMNITEE. The Indemnitee agrees to serve or to continue
to serve as a director or officer of G&P, on behalf of itself and as general
partner of GP and, ultimately, as general partner of the Partnership, and will
discharge his/her duties and responsibilities to the best of his/her ability so
long as the Indemnitee is duly elected and

2



--------------------------------------------------------------------------------



 



appointed in accordance with the provisions of G&P’s Certificate of Formation
(the “Certificate”), the LLC Agreement, and the Delaware Limited Liability
Company Act, as amended (the “DLLCA”), or until his/her earlier death,
retirement, resignation or removal. The Indemnitee may at any time and for any
reason resign from such position (subject to any other obligation, whether
contractual or imposed by operation of law), in which event this Agreement shall
continue in full force and effect after such resignation. Additionally, this
Agreement shall remain in full force and effect after the death, retirement or
removal of the Indemnitee. Nothing in this Agreement shall confer upon the
Indemnitee the right to continue in the employ of G&P or as a director of G&P,
or affect the right of G&P to terminate, in G&P’s sole discretion (with or
without cause) and at any time, the Indemnitee’s employment or position as a
director, in each case, subject to any contractual rights of the Indemnitee
existing otherwise than under this Agreement.
     3. INDEMNIFICATION. The Company shall indemnify the Indemnitee and advance
Expenses to the Indemnitee as provided in this Agreement to the fullest extent
permitted by the Certificate, the LLC Agreement in effect as of the date hereof
and the DLLCA or other applicable law in effect on the date hereof and to any
greater extent that the LP Agreement, the DLLCA, the Delaware Revised Uniform
Limited Partnership Act, as amended (the “DRULPA”), or applicable law may in the
future from time to time permit. Without diminishing the scope of the
indemnification provided by this Section 3, the rights of indemnification of the
Indemnitee provided hereunder shall include, but shall not be limited to, those
rights hereinafter set forth, except that no indemnification shall be paid
hereunder to the Indemnitee:
     (a) on account of conduct of the Indemnitee which is adjudged in a final
adjudication by a court of competent jurisdiction from which there is no further
right of appeal or in a final adjudication of an arbitration pursuant to
Section 12, if Indemnitee elects to seek such arbitration, to have been
knowingly fraudulent or to constitute conduct not in good faith or willful
misconduct, or in the case of a criminal matter, to have been knowingly
unlawful;
     (b) in any circumstance where such indemnification is expressly prohibited
by applicable law in effect as of the date of this Agreement or subsequently
determined to be prohibited by applicable law;
     (c) with respect to liability for which payment is actually made to the
Indemnitee under a valid and collectible insurance policy or under a valid and
enforceable indemnity clause, LLC Agreement provision or other agreement (other
than this Agreement), except in respect of any liability in excess of payment
under such insurance, clause, LLC Agreement provision or other agreement; or
     (d) if a final decision by a court having jurisdiction in the matter shall
determine that such indemnification is not lawful.
     4. ACTIONS OR PROCEEDINGS OTHER THAN AN ACTION BY OR IN THE RIGHT OF THE
COMPANY. The Indemnitee shall be entitled to the indemnification rights provided
in this Agreement if the Indemnitee was or is a party or is threatened to be a
party to any Proceeding other than a Proceeding by or in the right of the
Company, by reason of the fact

3



--------------------------------------------------------------------------------



 



that the Indemnitee is or was a director, officer, employee, agent or fiduciary
of G&P, specifically, or the Company, in general, or any of the Partnership’s
direct or indirect wholly-owned subsidiaries, or is or was serving at the
request of G&P, or any of the Partnership’s direct or indirect wholly-owned
subsidiaries, as a director, officer, employee, agent or fiduciary of any other
entity, including, but not limited to, another corporation, partnership, limited
liability company, employee benefit plan, joint venture, trust or other
enterprise, or by reason of any act or omission by him/her in such capacity.
Pursuant to this Section 4, the Indemnitee shall be indemnified against all
judgments, penalties (including, but not limited to, excise and similar taxes)
and fines against the Indemnitee, and all Expenses, liabilities and amounts paid
in settlement which were actually and reasonably incurred by, or in the case of
retainers to be incurred by, the Indemnitee or on Indemnitee’s behalf in
connection with such Proceeding (including, but not limited to, the
investigation, defense or appeal thereof).
     5. ACTIONS BY OR IN THE RIGHT OF THE COMPANY. The Indemnitee shall be
entitled to the indemnification rights provided in this Agreement if the
Indemnitee was or is a party or is threatened to be made a party to any
Proceeding brought by or in the right of G&P, GP, or the Partnership to procure
a judgment in its favor by reason of the fact that the Indemnitee is or was a
director, officer, employee, agent or fiduciary of G&P, specifically, or the
Company, in general, or any of the Partnership’s direct or indirect wholly-owned
subsidiaries, or is or was serving at the request of G&P, or any of the
Partnership’s direct or indirect wholly-owned subsidiaries, as a director,
officer, employee, agent or fiduciary of another entity, including, but not
limited to, another corporation, partnership, limited liability company,
employee benefit plan, joint venture, trust or other enterprise, or by reason of
any act or omission by him/her in any such capacity. Pursuant to this Section 5,
the Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by, or in the case of retainers to be incurred by, him/her in
connection with such Proceeding (including, but not limited to the
investigation, defense or appeal thereof); provided, however, that no
indemnification shall be made in respect of any claim, issue or matter as to
which the Indemnitee shall have been adjudged to be liable to G&P, GP or the
Partnership in a final adjudication by a court of competent jurisdiction from
which there is no further right of appeal or in a final adjudication of an
arbitration pursuant to Section 12, if Indemnitee elects to seek such
arbitration, unless and only to the extent such court or tribunal shall
determine that, despite the adjudication of liability but in view of all the
circumstances of the case, the Indemnitee is fairly and reasonably entitled to
indemnity for such Expenses which such court or tribunal shall deem proper.
     6. GOOD FAITH DEFINITION. For purposes of this Agreement, the Indemnitee
shall be deemed to have acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, or, with respect to any criminal Proceeding, to have had no reasonable
cause to believe the Indemnitee’s conduct was unlawful, if such action was based
on any of the following: (a) the records or books of the account of the Company
or other enterprise, including financial statements; (b) information supplied to
the Indemnitee by the officers of the Company or other enterprise in the course
of his/her duties; (c) the advice of legal counsel for the Company or other
enterprise; or (d) information or records given in reports made to the Company
or other enterprise by an independent certified public accountant or by an
appraiser or other expert selected with reasonable care by the Company or other
enterprise. The provisions of this Section 6 shall not be deemed to be exclusive
or to limit in any way the other circumstances in which the

4



--------------------------------------------------------------------------------



 



Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement.
     7. INDEMNIFICATION FOR EXPENSES OF WITNESS. Notwithstanding the other
provisions of this Agreement, to the extent that the Indemnitee has served on
behalf of G&P, specifically, or the Company, in general, or any of the
Partnership’s direct or indirect wholly-owned subsidiaries, or is or was serving
at the request of G&P, or any of the Partnership’s direct or indirect
wholly-owned subsidiaries, as a witness or other similar participant in any
Proceeding, the Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by, or in the case of retainers to be incurred by, the
Indemnitee in connection therewith to be paid by G&P, within 15 days of receipt
by G&P of a statement from Indemnitee requesting such payment and detailing such
expenses.
     8. PARTIAL INDEMNIFICATION. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the judgments, penalties and fines and Expenses and amounts paid in
settlement actually and reasonably incurred by, or in the case of retainers to
be incurred by, the Indemnitee in connection with the investigation, defense,
appeal or settlement of such Proceeding described in Sections 4 and 5 hereof,
but is not entitled to indemnification for the total amount thereof, the Company
shall nevertheless indemnify the Indemnitee for the portion of such judgments,
penalties and fines and Expenses and amounts paid in settlement actually and
reasonably incurred by, or in the case of retainers to be incurred by, the
Indemnitee to which the Indemnitee is entitled. For purposes of this Section 8
and without limitation, the termination of any claim, issue, or matter in such a
Proceeding described herein (a) by dismissal, summary judgment, judgment on the
pleading, or final judgment, with or without prejudice, or (b) by agreement
without payment or assumption or admission of liability by Indemnitee, shall be
deemed to be a successful determination or result as to such claim, issue or
matter.
     9. PROCEDURE FOR DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION.
     (a) To obtain indemnification under this Agreement, the Indemnitee shall
submit to G&P a written request, including documentation and information which
is reasonably available to the Indemnitee and is reasonably necessary to
determine whether the Indemnitee is entitled to indemnification. The Secretary
of G&P shall, promptly upon receipt of a request for indemnification, advise the
Board of Directors that the Indemnitee has requested indemnification. Any
Expenses incurred by, or in the case of retainers to be incurred by, the
Indemnitee in connection with the Indemnitee’s request for indemnification
hereunder shall be borne by the Company.
     (b) Upon written request by the Indemnitee for indemnification pursuant to
Sections 4 and 5 hereof, the entitlement of the Indemnitee to indemnification
pursuant to the terms of this Agreement shall be determined by the following
person or persons, who shall be empowered to make such determination: (i) if
requested by Indemnitee, by Independent Counsel in a written opinion to the
Board of Directors, a copy of which shall be delivered to the Indemnitee; or
(ii) if not so requested, (A) by the Board of Directors of G&P, by a majority
vote of a quorum consisting of Disinterested Directors, or (B) if a quorum
consisting of Disinterested Directors is not obtainable or if a majority vote of
a

5



--------------------------------------------------------------------------------



 



quorum consisting of Disinterested Directors so directs, by Independent Counsel
in a written opinion to the Board of Directors, a copy of which shall be
delivered to the Indemnitee. The Independent Counsel shall be selected by the
Board of Directors of G&P. Such determination of entitlement to indemnification
shall be made not later than 45 days after receipt by G&P of a written request
for indemnification. If it is so determined that the Indemnitee is entitled to
indemnification, payment to the Indemnitee shall be made within 15 days after
such determination.
     (c) The Indemnitee shall be entitled to indemnification hereunder without a
separate determination by or on behalf of the Company pursuant to Section 9(b)
hereof, with respect to any Proceeding and/or any claim, issue, or matter with
respect thereto: (i) which is resolved by agreement without any payment or
assumption or admission of liability by the Indemnitee; or (ii) as to which a
final decision on the merits has been made by the court or other body with
jurisdiction over that Proceeding, in which the Indemnitee was not determined to
be liable with respect to such claim, issue, or matter asserted against the
Indemnitee in the Proceeding, or (iii) as to which a court or arbitrator
determines upon application that, despite such a determination of liability on
the part of the Indemnitee, but in view of all the circumstances of the
Proceeding and of the Indemnitee’s conduct with respect thereto, the Indemnitee
is fairly and reasonably entitled to indemnification for such judgments,
penalties, fines, amounts paid in settlement, and Expenses as such court or
arbitrator shall deem proper; provided, however, such decision shall have been
rendered in or with respect to the Proceeding for which the Indemnitee seeks
indemnification under this Agreement.
     10. PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.
     (a) In making a determination with respect to entitlement to
indemnification, the Indemnitee shall be presumed to be entitled to full
indemnification hereunder and the Company shall have the burden of proof in the
making of any determination contrary to such presumption. Neither the failure of
the Board of Directors (or such other person or persons empowered to make the
determination of whether the Indemnitee is entitled to indemnification) to have
made a determination prior to the commencement of any action pursuant to this
Agreement that indemnification is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, nor any determination thereby that
Indemnitee has not met such applicable standard of conduct, shall be a defense
or admissible as evidence in any Proceeding for any purpose or create a
presumption that Indemnitee has acted in bad faith or failed to meet any other
applicable standard of conduct.
     (b) If the Board of Directors or the Independent Counsel, as applicable,
shall have failed to make a determination as to entitlement to indemnification
within 45 days after receipt by G&P of such request, the requisite determination
of entitlement to indemnification shall be deemed to have been made and the
Indemnitee shall be absolutely entitled to such indemnification, absent actual
and material fraud in the request for indemnification, a prohibition of
indemnification under applicable law in effect as of the date of this Agreement,
or a subsequent determination that such indemnification is prohibited by
applicable law. The termination of any Proceeding described in Sections 4 or 5
hereof by judgment, order, settlement or conviction, or upon a plea of nolo

6



--------------------------------------------------------------------------------



 



contendere or its equivalent, shall not, of itself: (i) create a presumption
that the Indemnitee acted in bad faith or in a manner which he/she reasonably
believed to be opposed to the best interests of the Company, or, with respect to
any criminal Proceeding, that the Indemnitee has reasonable cause to believe
that the Indemnitee’s conduct was unlawful; or (ii) otherwise adversely affect
the rights of the Indemnitee to indemnification, except as may be provided
herein.
     11. ADVANCEMENT OF EXPENSES. Subject to applicable law, all reasonable
Expenses actually incurred by, or in the case of retainers to be incurred by,
the Indemnitee in connection with any Proceeding shall be paid by the Company in
advance of the final disposition of such action, suit or Proceeding, if so
requested by the Indemnitee, within 15 days after the receipt by G&P of a
statement or statements from the Indemnitee requesting such advance or advances.
The Indemnitee may submit such statements from time to time. The Indemnitee’s
entitlement to such Expenses shall include those incurred, or in the case of
retainers to be incurred, in connection with any Proceeding by the Indemnitee
seeking an adjudication or award in arbitration pursuant to this Agreement. Such
statement or statements shall reasonably evidence the Expenses incurred by, or
in the case of retainers to be incurred by, the Indemnitee in connection
therewith and shall include or be accompanied by a written affirmation by the
Indemnitee of the Indemnitee’s good faith belief that the Indemnitee has met the
standard of conduct necessary for indemnification under this Agreement and an
undertaking by or on behalf of the Indemnitee to repay such amount if it is
ultimately determined that the Indemnitee is not entitled to be indemnified
against such Expenses by the Company pursuant to this Agreement or otherwise.
The form of Written Affirmation is attached as Exhibit A hereto. Each written
undertaking to pay amounts advanced must be an unlimited general obligation but
need not be secured, and shall be accepted without reference to financial
ability to make repayment.
     12. REMEDIES OF THE INDEMNITEE IN CASES OF DETERMINATION NOT TO INDEMNIFY
OR FAILURE TO ADVANCE EXPENSES. In the event that a determination is made that
the Indemnitee is not entitled to indemnification hereunder or if the payment
has not been timely made following a determination of entitlement to
indemnification pursuant to Sections 9 and 10, or if Expenses are not advanced
pursuant to Section 11, the Indemnitee shall be entitled to a final adjudication
in an appropriate court of the State of Delaware or any other court of competent
jurisdiction of the Indemnitee’s entitlement to such indemnification or advance.
Alternatively, the Indemnitee may, at the Indemnitee’s option, seek an award in
arbitration to be conducted by a single arbitrator chosen by the Indemnitee and
approved by G&P, which approval shall not be unreasonably withheld or delayed.
If the Indemnitee and G&P do not agree upon an arbitrator within 30 days
following notice to G&P by the Indemnitee that it seeks an award in arbitration,
the arbitrator will be chosen pursuant to the rules of the American Arbitration
Association (the “AAA”). The arbitration will be conducted pursuant to the rules
of the AAA and an award shall be made within 60 days following the filing of the
demand for arbitration. The arbitration shall be held in Houston, Texas. The
Company shall not oppose the Indemnitee’s right to seek any such adjudication or
award in arbitration or any other claim. Such judicial Proceeding or arbitration
shall be made de novo, and the Indemnitee shall not be prejudiced by reason of a
determination (if so made) that the Indemnitee is not entitled to
indemnification. If a determination is made or deemed to have been made pursuant
to the terms of Section 9 or Section 10 hereof that the Indemnitee is entitled
to indemnification, the Company shall be bound by such determination and shall
be

7



--------------------------------------------------------------------------------



 



precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable. The Company further agrees to stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement and is precluded from making any assertions to the contrary. If the
court or arbitrator shall determine that the Indemnitee is entitled to any
indemnification hereunder, the Company shall pay all reasonable Expenses
actually incurred by, or in the case of retainers to be incurred by, the
Indemnitee in connection with such adjudication or award in arbitration
(including, but not limited to, any appellate Proceedings).
     13. NOTIFICATION AND DEFENSE OF CLAIM. Promptly after receipt by the
Indemnitee of notice of the commencement of any Proceeding, the Indemnitee will,
if a claim in respect thereof is to be made against the Company under this
Agreement, notify G&P in writing of the commencement thereof. The omission by
the Indemnitee to so notify G&P will not relieve the Company from any liability
that it may have to the Indemnitee under this Agreement or otherwise, except to
the extent that the Company may suffer material prejudice by reason of such
failure. Notwithstanding any other provision of this Agreement, with respect to
any such Proceeding as to which the Indemnitee gives notice to G&P of the
commencement thereof:
     (a) The Company will be entitled to participate therein at its own expense.
     (b) Except as otherwise provided in this Section 13(b), to the extent that
it may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof with counsel
reasonably satisfactory to the Indemnitee. After prior written notice from the
Company to the Indemnitee of its election to so assume the defense thereof, the
Company shall not be liable to the Indemnitee under this Agreement for any legal
or other Expenses subsequently incurred by the Indemnitee in connection with the
defense thereof other than reasonable costs of investigation or as otherwise
provided below. The Indemnitee shall have the right to employ the Indemnitee’s
own counsel in such Proceeding, but the fees and Expenses of such counsel
incurred after such notice from the Company of its assumption of the defense
thereof shall be at the expense of the Indemnitee unless (i) the employment of
counsel by the Indemnitee has been authorized by the Company, (ii) the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and the Indemnitee in the conduct of the defense of
such Proceeding and such determination by the Indemnitee shall be supported by
an opinion of counsel, which opinion shall be reasonably acceptable to the
Company, or (iii) the Company shall not in fact have employed counsel to assume
the defense of the Proceeding, in each of which cases the fees and Expenses of
counsel shall be at the expense of the Company. The Company shall not be
entitled to assume the defense of any Proceeding brought by or on behalf of the
Company or as to which the Indemnitee shall have reached the conclusion provided
for in clause (ii) above.
     (c) The Company shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding without its prior
written consent, which consent shall not be unreasonably withheld. The Company
shall not be required to obtain the consent of the Indemnitee to settle any
Proceeding which the Company has undertaken to defend if the Company assumes
full and sole responsibility

8



--------------------------------------------------------------------------------



 



for such settlement and such settlement grants the Indemnitee a complete and
unqualified release in respect of any potential liability. The Company shall
have no obligation to indemnify Indemnitee under this Agreement with regard to
any judicial award issued in a Proceeding, or any related Expenses of
Indemnitee, if the Company was not given a reasonable and timely opportunity, at
its expense, to participate in the defense of such Proceeding, except to the
extent the Company was not materially prejudiced thereby.
     (d) If, at the time of the receipt of a notice of a claim pursuant to this
Section 13, the Company has director and officer liability insurance in effect,
the Company shall give prompt notice of the commencement of such Proceeding to
the insurers in accordance with the procedures set forth in the respective
policies.
     The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of the Indemnitee, all amounts payable as
a result of such Proceeding in accordance with the terms of the policies.
     14. OTHER RIGHTS TO INDEMNIFICATION. The indemnification and advancement of
Expenses provided by this Agreement are cumulative, and not exclusive, and are
in addition to any other rights to which the Indemnitee may now or in the future
be entitled under any provision of the LLC Agreement or Certificate of G&P, the
LP Agreement of the Partnership, or other governing documents of any direct or
indirect wholly-owned subsidiary of G&P or the Partnership, any vote of the
members of G&P or Disinterested Directors, any provision of law or otherwise.
Except as required by applicable law, the Company shall not adopt any amendment
to its LLC Agreement or Certificate or cause any amendment to the LP Agreement
to occur the effect of which would be to deny, diminish or encumber the
Indemnitee’s right to indemnification under this Agreement.
     15. DIRECTOR AND OFFICER LIABILITY INSURANCE. The Company shall, from time
to time, make the good faith determination whether it is practicable for the
Company to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the officers and directors of the Company, and any
direct or indirect wholly-owned subsidiary of the Company, with coverage for
losses from wrongful acts, or to ensure the Company’s performance of its
indemnification obligations under this Agreement. Among other considerations,
the Company will weigh the costs of obtaining such insurance coverage against
the protection afforded by such coverage. Notwithstanding the foregoing, the
Company shall have no obligation to obtain or maintain such insurance if the
Company determines in good faith that such insurance is not necessary or is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, if the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient benefit
or if the Indemnitee is covered by similar insurance maintained by a direct or
indirect wholly-owned subsidiary of the Company. However, the Company’s decision
whether or not to adopt and maintain such insurance shall not affect in any way
its obligations to indemnify its officers and directors under this Agreement or
otherwise. In all policies of director and officer liability insurance, the
Indemnitee shall be named as an insured in such a manner as to provide the
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of G&P’s directors, if the Indemnitee is a director; or of G&P’s
officers, if the Indemnitee is not a director of G&P, but is an officer. The
Company agrees that the provisions of this Agreement shall remain in effect
regardless of whether liability or other insurance coverage is at any time

9



--------------------------------------------------------------------------------



 



obtained or retained by the Company; except that any payments made to, or on
behalf of, the Indemnitee under an insurance policy shall reduce the obligations
of the Company hereunder with respect to the amount of such payment.
     16. INTENT. This Agreement is intended to be broader than any statutory
indemnification rights applicable in the State of Delaware and shall be in
addition to and supplemental to any other rights the Indemnitee may have under
the Certificate, LLC Agreement, LP Agreement, applicable law or otherwise. To
the extent that a change in applicable law (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under G&P’s Certificate, LLC Agreement, LP Agreement, applicable law
or this Agreement, it is the intent of the parties that the Indemnitee enjoy by
this Agreement the greater benefits so afforded by such change. To the extent
there is any conflict between this Agreement and either the LLC Agreement and/or
the LP Agreement with respect to any right or obligation of any party hereto,
the terms of this Agreement shall control; provided, however, the foregoing
shall not apply to a reduction of any right of the Indemnitee.
     17. ATTORNEY’S FEES AND OTHER EXPENSES TO ENFORCE AGREEMENT. In the event
that the Indemnitee is subject to or intervenes in any Proceeding in which the
validity or enforceability of this Agreement is at issue or seeks an
adjudication or award in arbitration to enforce the Indemnitee’s rights under,
or to recover damages for breach of, this Agreement the Indemnitee, if he/she
prevails in whole or in part in such action, shall be entitled to recover from
the Company and shall be indemnified by the Company against any actual expenses
for attorneys’ fees and disbursements reasonably incurred by the Indemnitee.
     18. SUBROGATION. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all documents required and shall
do all acts that may be necessary to secure such rights and to enable the
Company effectively to bring suit to enforce such rights.
     19. EFFECTIVE DATE. The provisions of this Agreement shall cover claims or
Proceedings whether now pending or hereafter commenced and shall be retroactive
to cover acts or omissions or alleged acts or omissions which heretofore have
taken place. The Company shall be liable under this Agreement, pursuant to
Sections 4 and 5 hereof, for all acts of the Indemnitee while serving as a
director and/or officer, notwithstanding the termination of the Indemnitee’s
service, if such act was performed or omitted to be performed during the term of
the Indemnitee’s service to G&P, specifically, or the Company, in general.
     20. GROSS-UP FOR TAXES. In the event any payment of indemnity to an
Indemnitee under this Agreement shall be deemed to be income for federal, state
or local income, excise or other tax purposes, then the Company shall pay to the
Indemnitee, in addition to any amount for indemnification provided for herein,
an amount equal to the amount of taxes for which such Indemnitee shall become
liable (with offset for any deductions which such Indemnitee may have that are
related to the indemnification amount but without offset for any other
deductions which such Indemnitee may have that are not related to the
indemnification amount), promptly upon receipt from such Indemnitee of a request
for reimbursement of such taxes together with a copy of such Indemnitee’s tax
return, which shall

10



--------------------------------------------------------------------------------



 



be maintained in strictest confidence by the Company. Any such tax gross-up
payment shall be paid to Indemnitee within 60 days following receipt by G&P of
Indemnitee’s request and tax return, which shall be received by G&P no later
than the end of the calendar year next following the calendar year in which
Indemnitee remits the related taxes; provided, however, that in the event
Indemnitee is audited by the Internal Revenue Service, the deadline for receipt
by G&P of Indemnitee’s request and tax return shall be extended to the end of
three calendar years (plus the time length of any audit extensions requested by
the Internal Revenue Service) next following the calendar year in which
Indemnitee remits the related taxes.
     21. DURATION OF AGREEMENT. This Agreement shall continue until and
terminate upon the later of: (a) ten years after the Indemnitee has ceased to
occupy any of the positions or have any relationships described in Sections 4
and 5 of this Agreement, (b) the final termination of all Proceedings to which
the Indemnitee may be subject by reason of the fact that he/she is or was a
director, officer, employee, agent or fiduciary of G&P, specifically, or the
Company, in general, or any of the Partnership’s direct or indirect wholly-owned
subsidiaries, or is or was serving at the request of G&P, or any of the
Partnership’s direct or indirect wholly-owned subsidiaries, or is or was serving
at the request of G&P, specifically, or the Company, in general, as a director,
officer, employee, agent or fiduciary of any other entity, including, but not
limited to, another corporation, partnership, limited liability company,
employee benefit plan, joint venture, trust or other enterprise, or by reason of
any act or omission by the Indemnitee in any such capacity or (c) the expiration
of all statutes of limitations applicable to possible Proceedings to which the
Indemnitee may be subject arising out of the Indemnitee’s positions or
relationships described in Sections 4 and 5 of this Agreement. The
indemnification provided under this Agreement shall continue as to the
Indemnitee even though he/she may have ceased to be a director or officer of
G&P, specifically, or the Company, in general, or any of the Partnership’s
direct or indirect wholly-owned subsidiaries. This Agreement shall be binding
upon the Company and its successors and assigns, including, without limitation,
any corporation or other entity which may have acquired all or substantially all
of the Company’s assets or business or into which the Company may be
consolidated or merged, and shall inure to the benefit of the Indemnitee and
his/her spouse, successors, assigns, heirs, devisees, executors, administrators
or other legal representations. The Company shall require any successor or
assignee (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, by written agreement in form and substance reasonably satisfactory to
the Company, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession or assignment had taken place.
     22. DISCLOSURE OF PAYMENTS. Except as required by any federal securities
laws or other federal or state law, neither party hereto shall disclose any
payments under this Agreement unless prior approval of the other party is
obtained.
     23. CONTRIBUTION. To the fullest extent permissible under applicable law,
if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement, and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable

11



--------------------------------------------------------------------------------



 



in light of all of the circumstances of such Proceeding in order to reflect
(i) the relative benefits received by the Company and Indemnitee as a result of
the event(s) and/or transaction(s) giving rise to such Proceeding, and/or
(ii) the relative fault of the Company (and its directors, officers, employees,
and agents) and Indemnitee in connection with such event(s) and/or
transaction(s). If such contribution constitutes deferred compensation subject
to Section 409A of the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations and other guidance thereunder (“Section 409A”), as
determined by the Company, such contribution shall be paid to Indemnitee (or
Indemnitee’s estate in the event of death) upon the earlier of (a) Indemnitee’s
“separation from service” (as defined by the Company in accordance with
Section 409A), (b) Indemnitee’s death, (c) Indemnitee’s becoming “disabled” (as
defined in Section 409A), (d) the occurrence of an “unforeseeable emergency” (as
defined in Section 409A), or (e) a change in the ownership or effective control
of the Company or in the ownership of a substantial portion of the assets of the
Company (as defined in Section 409A).
     24. IRC SECTION 409A. This Agreement is intended to comply with
Section 409A (as defined in Section 23 of this Agreement) and any ambiguous
provisions will be construed in a manner that is compliant with the application
of Section 409A. If (a) Indemnitee is a “specified employee” (as such term is
defined by the Company in accordance with Section 409A) and (b) any payment
payable upon “separation from service” (as such term is defined by the Company
in accordance with Section 409A) under this Agreement is subject to Section 409A
and is required to be delayed under Section 409A because Indemnitee is a
specified employee, that payment shall be payable on the earlier of (i) the
first business day that is six months after Indemnitee’s “separation from
service,” (ii) the date of Employee’s death, or (iii) the date that otherwise
complies with the requirements of Section 409A. This Section shall be applied by
accumulating all payments that otherwise would have been paid within six months
of Indemnitee’s separation from service and paying such accumulated amounts on
the earliest business day which complies with the requirements of Section 409A.
For purposes of Section 409A, each payment or amount due under this Agreement
shall be considered a separate payment, and Indemnitee’s entitlement to a series
of payments under this Agreement is to be treated as an entitlement to a series
of separate payments.
     25. SEVERABILITY. If any provision or provisions of this Agreement shall be
held invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, but not limited to, all portions of any Sections of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and (b) to
the fullest extent possible, the provisions of this Agreement (including, but
not limited to, all portions of any paragraph of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifest by the provision held invalid, illegal or
unenforceable.
     26. COUNTERPARTS. This Agreement may be executed by one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same agreement. Only one
such counterpart signed by the party against whom enforceability is sought shall
be required to be produced to evidence the existence of this Agreement.

12



--------------------------------------------------------------------------------



 



     27. CAPTIONS. The captions and headings used in this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
     28. ENTIRE AGREEMENT, MODIFICATION AND WAIVER. This Agreement, along with
the LLC Agreement and the LP Agreement, interpreted as described in Section 16
hereof, constitutes the entire agreement and understanding of the parties hereto
regarding the subject matter hereof, and no supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by all
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver. No
supplement, modification or amendment to this Agreement shall limit or restrict
any right of the Indemnitee under this Agreement in respect of any act or
omission of the Indemnitee prior to the effective date of such supplement,
modification or amendment unless expressly provided therein.
     29. NOTICES. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(a) delivered by hand with receipt acknowledged by the party to whom said notice
or other communication shall have been directed, (b) mailed by certified or
registered mail, return receipt requested with postage prepaid, on the date
shown on the return receipt or (c) delivered by facsimile transmission on the
date shown on the facsimile machine report:

  (a)   If to the Indemnitee to:         At the Indemnitee’s current address as
shown in the Company’s records.     (b)   If to the Company, to:         Eagle
Rock Energy G&P, LLC
16701 Greenspoint Park Dr., Suite 200
Houston, Texas 77060
Facsimile: (281) 408-1302
Attn: Board of Directors

or to such other address as may be furnished to the Indemnitee by G&P or to G&P
by the Indemnitee, as the case may be.
     30. GOVERNING LAW. The parties hereto agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, applied without giving effect to any conflicts of law
principles.
[Signature Page Follows]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

            G&P:

EAGLE ROCK ENERGY G&P, LLC:
      By:           Name:           Title:           GP:

EAGLE ROCK ENERGY GP, L.P.
      By:   EAGLE ROCK ENERGY G&P, LLC,         its general partner             
By:           Name:           Title:           THE PARTNERSHIP:

EAGLE ROCK ENERGY PARTNERS, L.P.
      By:   EAGLE ROCK ENERGY GP, L.P.,         its general partner             
By:   EAGLE ROCK ENERGY G&P, LLC,         its general partner              By:  
        Name:           Title:           INDEMNITEE:
                     

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
[DATE]
The Board of Directors of Eagle Rock Energy G&P, LLC
     as general partner and on behalf of Eagle Rock Energy GP, L.P.
     as general partner and on behalf of Eagle Rock Partners, L.P.
1415 Louisiana Street
The Wedge Tower
Suite 2700
Houston, Texas 77002
Ladies and Gentlemen:
     Pursuant to Section 11 (“Advancement of Expenses”) of that certain
Indemnification Agreement, dated                     , by and among Eagle Rock
Energy G&P, LLC, a Delaware limited liability company, Eagle Rock Energy GP,
L.P., a Delaware limited partnership, Eagle Rock Energy Partners, L.P., a
Delaware limited partnership (the “Company”), and me (the “Indemnification
Agreement”), I request that the Company pay in advance the reasonable expenses
incurred by me in the defense of a Proceeding (as such term is defined in the
Indemnification Agreement). I also request that the Company pay in advance the
reasonable expenses incurred by me in the defense of any other Proceeding, as
such term is defined in the Indemnification Agreement, arising from
substantially the same matters that are in the original Proceeding in which I am
named as a defendant by reason of the fact that I am or was an officer or member
of the Board of Directors of the Company or its affiliates.
     In relation to the request made above, I believe, in good faith, that I
have met the standard of conduct necessary for indemnification under the
Indemnification Agreement, and I hereby undertake to repay to the Company,
immediately and upon demand, any expenses (including attorneys’ fees) paid by it
to me or on my behalf in advance of the final disposition of the above-described
Proceedings, if it shall ultimately be determined that I am not entitled to be
indemnified by the Company pursuant to the Indemnification Agreement or
otherwise.

            Sincerely,
      Printed Name:        

 